 MADEIRA NURSING CENTER, INC.323Madeira Nursing Center,Inc. and National Union ofHospital and Nursing Home Employees, Local1199H,Retail,Wholesale and Department StoreUnion,AFL-CIO,Petitioner.Case 9-RC-9404April 30, 1973DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn April 7, 1972, the Regional Director for Region9 issued a Decision and Direction of Election in theabove-entitled proceeding, in which he found appro-priate the Petitioner's requested unit of employees atthe Employer's nursing home excluding licensed prac-ticalnurses(LPN's) and registerednurses(RN's).Thereafter, in accordance with National Labor Rela-tionsBoard Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's Decision on the ground that he erred inexcluding the LPN's and RN's from the unit.By telegraphic order dated May 1, the NationalLabor Relations Board granted the request for reviewand stayed the election pending decision on review.Thereafter, the parties filed briefs on review. Pursuantto leave granted by the Board, Licensed PracticalNurses Association of Ohio, Inc., and National Asso-ciation for Practical Nurse Education and Service,Inc., herein referred to as the Ohio Association andtheNational Association, respectively, filed briefsamici curiae.By telegraphic order dated June 30, the Board, onreview, concluded that the issues raised with respectto the unit placement of the Employer's LPN's andRN's could best be resolved on the basis of furtherrecord testimony and remanded the case to the Re-gional Director "for the purpose of holding a furtherhearing to receive further and more detailed evidenceas to: (1) the pattern of local and national bargainingwith respect only to whether there is a prevailing prac-tice as to the inclusion or exclusion of licensed practi-cal nurses in nursing home or related health careindustry bargaining units (said pattern evidence neednot be restricted to contracts with employers subjectto NLRB jurisdiction) and (2) the specific duties andsupervisory authority, if any, of [LPN's and RN's] atthe Employer'snursinghome with particular regardto the specific scope and extent of their authority, ifany, with respect to each of the several items referredto in Section 2(11) of the Act."Pursuant to the Board's order, a further hearing washeld before the same hearing officer of the Board whohad conducted the earlier hearing, Robert Smith. Af-ter the hearing, the Employer and the Ohio Associa-tion filed supplemental briefs with the Board.The hearing officer's rulings made at the reopenedhearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs on review filed by the parties and theamici,and the supplemental briefs of the Employer and theamicus,Ohio Association, and makes the followingfindings:The Regional Director found appropriate thePetitioner's requested unit of nurses aides, orderlies,housekeeping employees, maids, cooks, and kitchenemployees at the Employer's Madeira, Ohio, nursinghome facility, excluding, among others, LPN's andRN's on the basis that they constitute identifiablehomogeneous groups entitled to separate representa-tion, citingDrexel Home, Inc.,182 NLRB 1045. Inview of his exclusion of the LPN's and RN's on thisbasis, he found it unnecessary to resolve issues raisedas to their status as supervisors and/or professionalemployees as defined in the Act. The Employer, in itsrequest for review, renews its contention that itsLPN's and RN's are neither supervisors nor profes-sionals and asserts that the Regional Director's basisfor excluding them is inconsistent withNew Fern Res-torium Co.,175 NLRB 871. In its supplemental brief,the Employer contends that the record on remanddoes not support a finding that its LPN's and RN'sare supervisors or that a pattern of bargaining existsfor separate units of LPN's in the nursing home indus-try.The Petitioner and theamicus curiae,in theirbriefs on review, support the Regional Director's deci-sion and urge the Board to find the LPN's and RN'sto be supervisors. Theamiciurge that LPN's by rea-son of their education and training and their in-creased responsibilities in recent years in thetreatment of patients, enjoy a separate community ofinterest apart from nurses aides and orderlies and aremuch more closely allied in interest with RN's.Ami-cus,Ohio Association, in its supplemental brief, ar-gues on the basis of evidence submitted at thereopened hearing that there is a prevailing practice ofexcluding LPN's from broad nursing home bargain-ing unitsand that a patternexists,nationally and inOhio, of their representation in separate bargainingunits.As found by the Regional Director, the Employeris a proprietary nursing home with facilities for ap-proximately 94 patients, many of whom are bedfast or203 NLRB No. 42 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDsenile.Under a director of nursing and her assistant,both of whom are RN's and stipulated to be supervi-sors, are some 40 employees, including 9 RN's andLPN's whose status and unit placement is in dispute.The operations are dividedinto nursingor patientcare, housekeeping, and dietary. Nursing is providedat all times on a three-shift basis. There are 9 nurses,about 25 nurses aides, and 2 orderlies. The nursinghome has east, west, and south wings. On each shift,each wing has a charge nurse (RN or LPN)' who isassisted by a varying number of aides, depending onthe wing, the shift. or the need. The LPN's are paidan hourly rate which is about 80 percent higher thanaides'.One orderly is on duty the first and secondshift.The aides and orderliesare assignedduties bythe nurses. There is also a housekeeping staff of four(at least one on each shift) and a kitchen staff (a firstand a second cook and approximately two full-timeand part-time helpers), who receive instructions as tomenus from a part-time outside consultant dieticianand are supervised directly by the director of nursingand her assistant.The duties of the RN's and LPN's relatesolely topatient care and include the administering of medica-tions, ordering of prescription refills, charting of pa-tients'conditions, applying established procedures inemergencies, summoning physicians when, in theirjudgment, their services are required, and maintainingstrict control over the narcotics supply. Followingschedules made up by the director of nursing, thenurses assign their aides a certain number of patientsto attend. The aides and orderlies are involved pri-marily in the environmental care of patients; i.e., mak-ing their beds, tidying their rooms, bathing them, andassisting them in dressing, feeding, and moving about.They may also be given direct nursing duties, such astaking temperatures. When dictated by the conditionof a patient, nurses also direct aides and orderlies toassist inmedical treatments.Testimony taken at the reopened hearing indicatesthat the RN's and LPN's do not have any authorityto affect, either directly or by making effective recom-mendations, the employment status of aides and or-derlies working under their direction. With respect todiscipline, their role is confined to reportingsituationsto the director of nursing, who takes action only afterconducting an independent investigation. Work as-signments and directions given by the nurses to aidesand orderlies do not, in our opinion, require indepen-dentjudgment but are either in accord with the sche-duling done by the director of nursing or dictated bythe needs of the patients. The RN's and LPN's areiThereis at least one RN on each shift Intravenous feedings may beinitiated only by RN'snot, therefore, supervisors as defined in the Act.With respect to the pattern of bargaining, if any, forLPN's, the record of the reopened hearing disclosesthat in the local Cincinnati, Ohio. area the Petitionerbargains for employees at eight nursing homes andthat in only two of them are LPN's included in abroader unit. The Petitioner's national director of or-ganization testified that of the Petitioner's approxi-mately 80,000 members in 15 States and the Districtof Columbia about 95 percent are employed mainly innonprofit hospitals and that of the approximately5,000 members who are LPN's there may be 150-200who are included in broader units.'The Ohio Association presented the findings of anexpert who conducted a nationwide survey commis-sioned by the National Association to determine thenational pattern, if any, concerning the unit place-ment of LPN's as to service and maintenance units innursing homes. He testified that to this end a ques-tionnaire was devised and sent to a random sampleconsisting of 611 nursing homes in 28 major cities inthe United States. Responses from 248 of the nursinghomes, stated by the expert witness to be statisticallyreliable, indicated that LPN's are generally (97.1 per-cent of those responding) regarded by nursing homesas part of the nursing staff; that they are generally(91.3 percent) designated as "charge nurses" and, assuch, "supervise" aides, orderlies, and housekeepingpersonnel;3 that union representation of nursinghome employees is not extensive (19.3 percent); thatin about three out of four nursing homes whose em-ployees were organized to some extent, LPN's are notrepresented; that representation of LPN's as part ofbroad units of nursing home employees is minimal(4.1percent of those responding were organized tosome degree). On the basis of the foregoing, the wit-ness stated his professional opinion to be that there isa prevailing pattern in nursing homes in the UnitedStates of excluding LPN's from bargaining units en-compassing aides, orderlies, and housekeeping per-sonnel. He stated that he conducted a similar surveyof Ohio nursing homes which resulted in the samefactual conclusions and professional opinions.Evidence was introduced as to another survey tak-en ofallnursing homes in Ohio which indicated thatonly 1.2 percent of LPN's there employed are repre-sented in the same unit with other employees.There was also testimony that, due primarily to the2He testifiedthat the Petitionerrepresentsmany employeesin nonprofitexempt hospitals, and the uniformpractice isto represent such employees infive different units.RN's, LPN's, technicalemployees, clerical employees,and service and maintenanceemployees (normally including therein thenurses aides and orderlies).He stated that the Petitioner attempts to followthe same practice in nursing homes, but that it has agreed in a few cases, inorder toavoid delays, to include LPN's in service and maintenance unitsNo attemptwas made in the questionnaires to ascertain whether or notLPN chargenurses exercisedsupervisory authority asit is defined in the Act MADEIRA NURSING CENTER, INC.325nurse shortage which developed in the nation duringthe 1950's, LPN's have emerged from essentially anauxiliary role in patient care to the status ofa nurse,performing duties which 12 or 15 years ago were per-formed by an RN. Moreover, today generally an LPNto qualify as such must undergo a period of special-ized education for at least 1 year.While the record testimony with respect to a pat-tern of bargaining for LPN's indicated that in thosenusinghomes where collective-bargainingrelation-ships exists, LPN's are excluded from broader units,it is not clear from the surveys made whether theywere excluded on the basis that they are supervisorsor that they have a separate and distinct communityof interest. Our experience with proprietarynursinghome cases, since adoption of a standard for assertionof jurisdiction over them, suggests that the duties andresponsibilities given to LPN's vary considerablyfrom one nursing home to another. However, we arepersuaded, in view of the educationalrequirementsgenerally prevailing for the practice of licensed practi-cal nursing and the pattern whichexistsfor broadnursing home units excluding LPN's that we oughtnot, by a rigid insistence that LPN's always be includ-ed in overallnursinghome units, preclude their exclu-sion from a unit petitioned for when, as here, theyenjoy a substantial community of interest amongthemselves which is separate and distinct from thebroader interests they share with other nursing homeemployees. In the instant case, as the LPN's involvedare performingvirtually thesame nursing duties asRN's, we find that they, like the RN's have a commu-nity of interest separate and apart from the requestedemployees and that the interests the LPN's share withthem are not such as, to require their inclusion in theunit.4Accordingly,as we have affirmed the RegionalDirector's unit finding, we shall remand the case tohim in order that he may conduct an election pur-suant to his Decision and Direction of Election, ex-cept that the eligibility payroll period therefor shall bethe one immediately preceding the date of issuance.[Excelsiorfootnote omitted from publication.]New Fern Resiorium Co., supra,and JacksonManor Nursing Home,Inc.,and/or IsaacMizrahi d/b/a JacksonManor Nursing Home,Snapper CreekNursing Home and Arch CreekNursingHome,194 NLRB 892, to the extentinconsistent herewith,are hereby overruled. We note that JacksonManorNursingis distinguishable,as there the LPN'swereunder the supervision ofRN's and were assigned duties similar to those of nurses aides.In view ofour exclusionof LPN's on the above ground,the RN's are excluded on thesame ground and it is unnecessary to determine herein the issue raised by theEmployer asto their status as professional employees.Our decision herein is not to be viewed as prohibiting the inclusion ofLPN'sin a broader unit when a petitioner seeks their inclusion and thecircumstancesjustifytheir inclusion.See, for example,leisureHills HealthCenters, Inc,203 NLRB No. 46,where we found appropriate a broad nursinghome unit,encompassingLPN'sin accord with the petitioning labororganization's request,on the basisthat the LPN's were not supervisors asdefined inthe Act,and where,under the circumstances, we found that thefacts showed that theyshared sufficient interests in common with otherrequested employees to warrant their inclusion.See alsoDrexel Home, supra.